EXHIBIT FIRST AMENDMENT TO CERTIFICATE OF DESIGNATION OF SERIES A INTERIM CONVERTIBLE PREFERRED STOCK OF GENIUS PRODUCTS, INC. The First Amendment to Certificate of Designation of Series A Interim Convertible Preferred Stock of Genius Products, Inc. (the “First Amendment”), dated as of February 12, 2009, is made by Genius Products, Inc., a corporation organized and existing under the laws of the State of Delaware (the“Company”). WHEREAS, the Company caused the Certificate of Designation of Series A Interim Convertible Preferred Stock of Genius Products, Inc. (the “Certificate of Designation”), which established and fixed the number of shares to be included in the series of Preferred Stock and the designation, rights, preferences, powers, restrictions and limitations of the shares of such series to be filed with the Delaware Secretary of State on January 14, 2009; WHEREAS, the Board of Directors of the Company approved the First Amendment to the Certificate of Designation and found it to be in the best interests of the Company and its shareholders; WHEREAS, this First Amendment to the Certificate of Designation has been authorized by holders of at least two-thirds (2/3) of the outstanding shares of the Series A Preferred Stock; NOW, THEREFORE, the Company hereby amends the Certificate of Designation as follows: 1.Section 4(a) is deleted and replaced in its entirety with: 4(a) Mandatory Conversion.At the earliest time that the Company has a sufficient number of authorized and unreserved shares of Common Stock to permit the conversion of all (and not less than all) outstanding shares of Series A Preferred Stock into shares of Common Stock, each outstanding share of Series A
